DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 11, 13, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (US 2013/0307363 A1).
RE claim 1, Sano teaches a rotor 10 for an electrical machine 1 (Figs.1, 7) having a plurality of poles 24, wherein each of the plurality of poles 24 comprises a radial axis (C) centrally through the pole 24, each of the plurality of poles 24 further comprising: a first slot configuration 34 having a magnet 26, the magnet 26 being substantially perpendicular to the radial axis (C) (Fig.2); and a second slot configuration 38 having a pair of magnets 28 located at spaced apart positions within the second slot configuration 38, the pair of magnets 28 located each side of the radial axis and at an acute angle to the radial axis to form a generally V-shaped second slot configuration 38 (Fig.2), wherein the first slot configuration 34 is located between the second slot configuration 38 and an outer perimeter 13 of the rotor 10, and wherein the second slot configuration 38 comprises a fifth slot portion (40, 41) and a sixth slot portion (40, 42) which are located each side of the radial axis and are each at an acute angle to the radial axis (C), and one of the pair of magnets 28 is located within the fifth slot portion (40, 41) and another of the pair of magnets 28 is located within the sixth slot portion (40, 42), wherein the magnet 28 located within the fifth slot portion (40, 41) is shorter than a length of the fifth slot portion (40, 41) (see Figs.2, 7).

RE claim 4, Sano teaches a rotor 10 for an electrical machine 1 (Figs.1, 2, 7) having a plurality of poles 24, wherein each of the plurality of poles 24 comprises a radial axis (C) centrally through the pole 24, each of the plurality of poles 24 further comprising: a first slot configuration 34 having a magnet 26, the magnet being located centrally within the slot configuration 34 with the radial axis (C) passing through the magnet 26; and a second slot configuration 38 having a pair of magnets 28 located at spaced apart positions within the second slot configuration 38, the pair of magnets 28 located each side of the radial axis (C) and at an acute angle to the radial axis (C) to form a generally V-shaped second slot configuration (Fig.2), wherein the first slot configuration 34 is located between the second slot configuration 38 and an outer perimeter 13 of the rotor 10, and wherein the second slot configuration 38 comprises a fifth slot portion (40, 41) and a sixth slot portion (40, 42) which are located each side of the radial axis (C) and are each at an acute angle to the radial axis (C), and one (28) of the pair of magnets 28 is located within the fifth slot portion (40, 41) and another (28) of the pair of magnets 28 is located within the sixth slot portion (40, 42), wherein the magnet 28 located within the fifth slot portion (40, 41) is shorter than a length of the fifth slot portion (40, 41).

RE claim 5/4, Sano teaches the first slot configuration 34 comprises a first slot portion (36) which is perpendicular to the radial axis, with the magnet 26 located within the first slot portion 36 (Fig.2).

RE claim 6/1, Sano teaches the first slot configuration (34, 36) comprises: a third slot portion 36; and a fourth slot portion 36 (Fig.7), wherein the third slot portion 36 and the fourth slot portion 36 are at opposite ends of the first slot portion 34, and the third slot portion 36 and the fourth slot portion 36 are at an acute angle to the radial axis (C) (Fig.7).

RE claim 7/6, Sano teaches for the first slot configuration (34, 36), the third slot portion 36 and the fourth slot portion 36 are separated from a first slot portion 34 by a bridge 30 (Fig.7).

RE claim 10/1, Sano teaches the magnets 28b located within the fifth slot portion (40, 41) and the sixth slot portion (40, 42) are located nearer to the radial axis (C) than to the outer perimeter 13 of the rotor 10 (Fig.6).

RE claim 11/4, Sano teaches the magnets 28b located within the fifth slot portion (40, 41) and the sixth slot portion (40, 41) are located nearer to the radial axis (C) than to the outer perimeter 13 of the rotor 10 (Fig.6).

RE claim 13/1, Sano teaches the magnet 26 in the first slot configuration 34 and the pair of magnets 28 in the second slot configuration (40, 41, 40, 42) are of equal length (see ¶ 62).

RE claim 14/1, Sano teaches the first slot configuration (32) is a generally U-shaped slot configuration (Fig. 7).

RE claim 17/1, Sano teaches the second slot configuration (38) comprises a central slot portion 44 through which a central axis (C) of the pole 24 passes (Fig.2).

RE claim 18/1, Sano teaches an electrical machine (see ¶ 14) including a rotor 10 according to claim 1.

	RE claim 19/18, Sano teaches a motor vehicle comprising the electrical machine 1 according to claim 18. With regard to the limitation “a motor vehicle”, such limitation was considered but was not given patentable weight because such limitation recited in the pre-amble of the claim. When reading the preamble in the context of the entire claim, the recitation “a motor vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Hao et al. (US 2017/0063187 A1).
RE claim 2/1, Sano has been discussed above. Sano does not teach the first slot configuration 36 comprises a first slot portion 36 and a second slot portion which are located each side of and perpendicular to the radial axis, with both the first and second slot portions having a magnet.
Hao teaches a first slot portion 26 and a second slot portion 26 which are located each side of and perpendicular to the radial axis, with both the first 26 and second slot 26 portions having a magnet 20 (Fig.4). Hao suggests that the number magnet/poles can be utilize to meet predetermined torque, while and packaging parameter while optimizing noise limits (¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano by having an additional second slot portion which are located each side of and perpendicular to the radial axis, with both the first and second slot portions having a magnet, as suggested by Hao, for the same reasons as discussed above.

RE claim 3/2, as discussed above, Hao further teaches for the first slot configuration 26, the first slot portion 26 and the second slot portion 26 are separated by a bridge (Fig.4).

RE claim 8/6, Sano has been discussed above. Sano does not teach a first slot portion and a second slot portion which are located each side of and perpendicular to the radial axis, with both the first and second slot portions having a magnet, and wherein, for the first slot configuration, the third slot portion and the fourth slot portion are continuous with the first slot portion and second slot portion, respectively.
Hao teaches a first slot portion 26 and a second slot portion 26 which are located each side of and perpendicular to the radial axis, with both the first and second slot portions having a magnet 20, and wherein, for the first slot configuration, the third slot portion 26 and the fourth slot portion 26 are continuous with the first slot portion 26 and second slot portion 26, respectively (see Fig.4). The additional of first slot portion can be utilize to optimize torque and efficiency. Furthermore, as previously discussed, Hao suggests that the number magnet/poles can be utilize to meet predetermined torque, while and packaging parameter while optimizing noise limits (¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano by having a first slot portion and a second slot portion which are located each side of and perpendicular to the radial axis, with both the first and second slot portions having a magnet, and wherein, for the first slot configuration, the third slot portion and the fourth slot portion are continuous with the first slot portion and second slot portion, respectively, as taught by Hao, for the same reasons as discussed above.

RE claim 9/6, Sano has been discussed above. Sano does not teach for the first slot configuration, the third slot portion and the fourth slot portion are continuous with a first slot portion.
Hao teaches for the first slot configuration 26, the third slot portion 26 and the fourth slot portion 26 are continuous with a first slot portion 26 (Figs.4, 6), such structure can reduce weight and inertia of the rotor core (¶ 50) which enable fast dynamic responsiveness of the electric machine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano by having for the first slot configuration, the third slot portion and the fourth slot portion are continuous with a first slot portion, as taught by Hao, for the same reasons as discussed above.

RE claim 12/1, Sano has been discussed above. Sano does not teach each of the plurality of poles further comprises: two first slot configurations; and a single second slot configuration, wherein the two first slot configurations are located between the single second slot configuration and the outer perimeter of the rotor.
Hao teaches each of the plurality of poles further comprises: two first slot configurations (C1); and a single second slot configuration (C2), wherein the two first slot configurations (C1) are located between the single second slot configuration (C2) and the outer perimeter of the rotor (see annotated Fig.5). Furthermore, as previously discussed, Hao suggests that the number magnet/poles can be utilize to meet predetermined torque, while and packaging parameter while optimizing noise limits (¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano by having each of the plurality of poles further comprises: two first slot configurations; and a single second slot configuration, wherein the two first slot configurations are located between the single second slot configuration and the outer perimeter of the rotor, as taught by Hao, for the same reasons as discussed above.

[AltContent: textbox (Single second slot configuration (C2))]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Two 1st slots configuration (C1))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    709
    660
    media_image1.png
    Greyscale



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Pedersen et al. (US 20090127961 A1).
RE claim 16/6, Sano in view of Hao has been discussed above. Sano does not teach the third and fourth slot portions are open to outside the rotor.
Pedersen suggests that magnet slots can be made to be open to the peripheral of the rotor (Fig.1 and ¶ 6) to improve the course of torque (¶ 6, 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of Hao by having the third and fourth slot portions are open to outside the rotor, as suggested by Pedersen, for the same reasons as discussed above.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 15/1, the prior-art does not teach, inter alia, each of the plurality of poles further comprises two first slot configurations, an inner one of the two first slot configurations comprising a first slot portion which is perpendicular to the radial axis, with the magnet located within the first slot portion, a third slot portion and a fourth slot portion, wherein the third slot portion and the fourth slot portion are at opposite ends of the first slot portion, and the third slot portion and the fourth slot portion are at an acute angle to the radial axis, and wherein an outer one of the two first slot configurations comprises a first slot portion but not a third slot portion or a fourth slot portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834